MEMORANDUM***
The BIA affirmed the IJ’s adverse credibility finding, and the record supports this *571finding, as petitioner’s testimony was inconsistent with his asylum application. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Under questioning, petitioner changed his testimony about his clan, his bakery business, and his time in a refugee camp. His knowledge about the Madhipan clan and Somalia’s political state was vague and very limited. Indeed, his witnesses appeared to know more about the clan than he did, even though both witnesses were citizens of Ethiopia — not Somalia. And the IJ found that petitioner’s knowledge of Somalia’s political state and culture could easily have come from the State Department’s country report on Somalia.
Even a single inconsistency in petitioner’s testimony can support an adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Given the inconsistencies in petitioner’s testimony, a reasonable adjudicator would not be compelled to find him credible, and substantial evidence thus supports the finding that petitioner isn’t eligible for asylum, so his asylum claim fails. See 8 U.S.C. § 1252(b)(4)(B); Li, 378 F.3d at 962. He is thus necessarily ineligible for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Petitioner’s claim for relief under the Convention Against Torture also fails, because a reasonable adjudicator would not be compelled to find that it’s more likely than not that he would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
Because petitioner didn’t testify credibly, he can prevail only by offering reliable, coiToborative evidence. See Ladha v. INS, 215 F.3d 889, 899 (9th Cir.2000). But petitioner’s evidence consisted only of: (1) two documents purporting to show Somali citizenship that could not be authenticated — a birth certificate without a birth date and an ID card that wasn’t translated; (2) testimony about petitioner’s brothers being killed in 1991 from two witnesses who gave virtually identical testimony, and who admitted that they had no personal knowledge of the alleged killings having themselves left Somalia in 1983; and (3) an affidavit from petitioner’s cousin in Atlanta that wasn’t executed. So a reasonable fact finder wouldn’t be compelled to accept petitioner’s proffered evidence of Somali citizenship, but even if petitioner could somehow show that the evidence compelled a finding that he is a Somali citizen, his claims would still fail because a reasonable fact finder would not be compelled to accept his evidence that he suffered persecution.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.